This Cause coming on this Day to be heard pursuant to an Order of this Court dated the Twenty Seventh June last, Mr. Parsons Sollicitor for the Complainant moved that the Order for this Cause being set down to be heard might be read, Ordered and done accordingly. He then opened the Complainant’s Bill of. Complaint.
Mr. Pinckney Sollicitor for the Defendants John Freer, Rebecca Lloyd, and Rebecca Lloyd a Minor opened the Answer of the said three Defendants.
Mr. Rutledge Sollicitor for Nathaniel Fuller another of the Defendants being an Infant opened the Scope of the Answer of the said Infant put in by his Guardian.
The Court having heard Counsel on both Sides did order and decree that it be referred to the Master to take an Account of what is due to the Complainant for Principal and Interest on the foot of the Mortgage in the Pleadings mentioned and also to take an Account which is further ordered adjudged and decreed the Defendant Robert and Rebecca Rivers and John Freer shall render an Oath before the Master in fourteen Days from the Date hereof of the Amount of the Ballance of the said Sarah Fuller’s Estate (including the Rents received of the Premisses since her Death and the Rent now due if any) in the Hands of the said John Freer, Robert and Rebecca Rivers charging them respectively Interest in such Account for the Ballance which was in the Hands of the said John and Rebecca at the Time of the filing their Answer in this Cause and for all such Sums as they respectively received for Rent of the Premisses or otherwise came to or remained in their Hands (and as they respectively upon their Oaths to be taken before the Master shall not deny to have made Use of, upon their own Occasions or received Interest for) from the respective Times they received the same or for such length of Time as they respectively made Use of, or received Interest *536for such Sums since the Second Day of August One Thousand Seven Hundred and Fifty Nine, when the said John Freer, and Rebecca Rivers, by the Name of Rebecca Lloyd filed their Answer in this Cause. And it is also further Ordered adjudged and decreed that the said John Freer, Robert Rivers, and Rebecca Rivers, do in one Month from the Date hereof pay the Ballance that shall by the said last mentioned Account appear to be in their Hands with Interest as aforesaid into the Hands of the Master of this Court, who (if the same shall not be sufficient to discharge the Principal and Interest due on the said Mortgage, and all the Plaintiffs Costs) shall in one Month afterwards sell and dispose of the Premisses in the Pleadings mentioned at public Outcry to the highest Bidder first giving Twenty One Days Notice of the Time and Place of the intended Sale. And it is further Ordered adjudged and decreed that the said Master shall with the Ballance to be received by him as aforesaid and out of the Amount Sales of the said Premisses pay the principal and Interest due on the said Mortgage to the Complainant or his Attorney and also all the Complainant’s and Defendant’s Costs, and afterwards pay the Ballance that shall remain in his Hands (if any) into the Hands of the said Thomas Fuller the Guardian of the said Nathaniel the Minor, who with the Approbation of the Master Shall let the same from Time to Time out at Interest and receive the Interest for the Benefit of the said Nathaniel Fuller the Minor but the Principal to be subject nevertheless to the like Limitations and to go over upon such Contingences and to such Person or Persons as the said Lott and Premisses would have been and done had the same remained unsold and subject only to go according to the Will of the said Sarah Fuller. And it is further ordered adjudged and decreed that the said Nathaniel Fuller and Rebecca Lloyd the Minors and all others that are or shall be concerned shall be, and he, she, and they are hereby adjudged and foreclosed of all Equity Right and Title of Equity and Redemption of in and to the Premisses aforesaid, unless he, She, or they, shall within Six Months after he or they shall arrive to the Age of Twenty One Years shew to this Court good and sufficient Cause to the contrary, on Failure whereof the Purchaser of the said Premisses his Heirs and Assigns shall peaceably have hold and enjoy the same for [338] ever against all Persons whatsoever.
John Troup, Register in Chancery